PER Curiam.
Upon this application for leave to appeal from a redetermina*641tion that applicant was still a defective delinquent, the applicant contends that: (a) the verdict was against the evidence; (b) there was no evidence legally sufficient for a finding by the court that applicant was a defective delinquent; (c) that the only testimony produced by the State was that of Dr. Boslow, and that applicant’s psychiatrist refuted this testimony; and (d) the verdict of the court was against the weight of the evidence.
It will be noted that all of the contentions relate to the sufficiency and weight of the evidence. The hearing was held by a judge, sitting without a jury. A reading of the record shows that there clearly was legally sufficient evidence to have taken the case to the jury had there been one; and, with reference to the weight afforded the evidence by the court, his finding is amply supported by the evidence. Cf. Creswell v. Director, 234 Md. 620.

Application denied.